Citation Nr: 1703804	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1977 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the instant matter in September 2013 and August 2014 for additional development.  Pursuant to the August 2014 remand, the Veteran participated in an informal conference with a Decision Review Officer in May 2016.  A report from this conference is of record.

As noted in the September 2013 remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to non-service-connected disabilities, to include the knee disorder on appeal, has been raised by the record in the October 2012 substantive appeal form (VA 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that he is afforded every possible consideration.  In this regard, in October 2012, the Veteran submitted a form requesting that his appeal be directly transferred to the Board without a hearing.  He also submitted a VA Form 9 in which he requested a hearing before a Veterans Law Judge (VLJ) sitting in Washington, D.C.  Shortly thereafter, in a December 2012 submission (via VA Form 646), the Veteran's representative indicated that the Veteran wished to appear for a Board hearing before a VLJ sitting at the local RO.  Subsequently, in May 2016, the RO acknowledged the Veteran's pending request for a Board hearing before a VLJ sitting at the RO.  Subsequently, in December 2016, the Board sent a letter to the Veteran with a copy to his representative requesting clarification as to whether he still desired a Board hearing.  Neither the Veteran nor his representative responded to this letter.  Importantly, the letter clearly stated that, if there was no response within 30 days, the Board would use the Veteran's previous selection in scheduling his hearing.  Therefore, as the Veteran's most recent selection was a Board hearing before a VLJ sitting at the local RO (via his representative's December 2012 VA Form 646), a remand is necessary to schedule the Veteran for his requested Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a VLJ sitting at the RO.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





